Case: 19-60364     Document: 00515593576         Page: 1     Date Filed: 10/07/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 7, 2020
                                  No. 19-60364                           Lyle W. Cayce
                                                                              Clerk

   Meaghin Jordan, Individually and, on behalf of their minor son,
   Braylon Jordan; Jonathan Jordan, Individually and, on behalf of
   their minor son, Braylon Jordan,

                                                           Plaintiffs—Appellants,

                                      versus

   Maxfield & Oberton Holdings, L.L.C.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:15-CV-220


   Before Stewart, Clement, and Costa, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
          At twenty-two months old, Braylon Jordan suffered terrible injuries
   after ingesting eight Buckyball magnets. Meaghin and Jonathan Jordan,
   Braylon’s parents, sued Maxfield & Oberton Holdings, L.L.C. (“M&O”) for
   manufacturing and distributing Buckyball magnets in the United States.
   After an eight-day trial, the jury returned a verdict for M&O. The Jordans
   moved for a new trial and for relief from judgment. The district court denied
   both motions. We AFFIRM.
Case: 19-60364         Document: 00515593576            Page: 2     Date Filed: 10/07/2020




                                         No. 19-60364


                            I. Facts and Procedural History
          In 2009, M&O manufactured and distributed Buckyball magnets,
   small neodymium magnets 1 that can be manipulated into various shapes.
   Prior to 2010, Buckyball magnets were labeled as appropriate for children
   ages 13 and up. In 2010, the Consumer Product Safety Commission
   (“CPSC”) recalled Buckyball magnets to clarify the magnets’ labels
   pursuant to the Consumer Product Safety Improvement Act of 2008. The
   Act adopted the American Society for Testing Materials (“ASTM”)
   standard F963, which imposed strength limits on magnets designed,
   manufactured, or marketed for children under age 14. Magnets for children
   under age 14 were prohibited from exceeding 50 Gauss. 2 Prior to the CPSC’s
   recall, Buckyball magnets did not comply with standard F963 because they
   were marketed to children ages 13 and up and exceeded the 50 Gauss level.
          After the recall, M&O worked with the CPSC to change Buckyball
   magnet labels to indicate that the magnets were not intended for children of
   any age. The new label appeared on Buckyball magnets in 2011 and warned
   that they were to be kept away from all children and could cause serious injury
   or death if swallowed or inhaled.
          In March 2011, the Jordans purchased a set of Buckyball magnets
   (featuring the new label) from Diamondhead Pharmacy and Gift Shop in
   Diamondhead, Mississippi. On April 2, 2012, Braylon became very sick and
   vomited throughout the night. His parents took him to an urgent-care facility,
   and he was later transferred to a hospital. An x-ray revealed that Braylon had
   swallowed eight Buckyball magnets, causing major damage to his stomach


          1
            Neodymium magnets are magnets composed of the rare-earth metal neodymium,
   and they are the strongest type of permanent magnets that are commercially available.
          2
              A “Gauss” is the unit of measurement of magnetic induction.




                                               2
Case: 19-60364       Document: 00515593576           Page: 3   Date Filed: 10/07/2020




                                      No. 19-60364


   and intestines. Jonathan Jordan testified that they ordinarily stored the
   Buckyball magnets outside of Braylon’s reach, but Braylon may have found
   some loose magnets underneath the couch.
          On March 24, 2015, the Jordans filed suit against M&O. The Jordans
   asserted several claims against M&O under Mississippi state law, including
   product liability claims for failure to warn and defective design. They also
   asserted fraudulent transfer, civil conspiracy, and federal and state Racketeer
   Influenced and Corrupt Organizations Act (“RICO”) claims against M&O
   and its insurers. The district court bifurcated the claims and held a separate
   trial on those for product liability.
          Despite pleading both failure to warn and defective design claims, the
   Jordans only argued the defective design claim at trial. Under the Mississippi
   Product Liability Act (“MPLA”), a claimant must demonstrate that the
   product was defective “at the time the product left the control of the
   manufacturer, designer or seller.” MISS. CODE ANN. § 11-1-63(a) (2014).
   Claimants must also show that “[t]he manufacturer or seller knew, or in light
   of reasonably available knowledge or in the exercise of reasonable care should
   have known, about the danger that caused the damage for which recovery is
   sought.” Id. at § 11-1-63(f)(i). “The [MPLA] speaks only of dangers known
   as of the time the product leaves the control of the manufacturer or seller.”
   Noah v. Gen. Motors Corp., 882 So.2d 235, 239 (Miss. Ct. App. 2004).
          Before trial, M&O submitted a motion in limine to exclude evidence
   that post-dated the Jordans’ Buckyball purchase (“post-sale evidence”).
   M&O argued that post-sale evidence was irrelevant because it did not reflect
   what M&O knew when the Jordans purchased the Buckyball magnets. M&O
   sought to exclude all mention of the CPSC’s subsequent regulation of rare-
   earth magnets and its administrative actions against M&O. In July 2012
   (more than a year after the Jordans’ Buckyball purchase), the CPSC




                                           3
Case: 19-60364     Document: 00515593576          Page: 4   Date Filed: 10/07/2020




                                   No. 19-60364


   designated Buckyballs and all other rare-earth magnets as “substantial
   product hazards.” The CPSC sued M&O in an administrative enforcement
   action and recalled all Buckyball magnets later that year. In 2014, the CPSC
   adopted a mandatory safety standard for magnets that effectively banned the
   sale of Buckyballs and other rare-earth magnets. M&O hoped to exclude
   evidence of these proceedings and related proceedings between the CPSC
   and Zen Magnets, M&O’s chief competitor.
          The Jordans opposed M&O’s motion in limine and sought to
   introduce various pieces of post-sale evidence. They sought to introduce July
   2012 correspondence between the CPSC and Alan Schoem, M&O’s
   attorney, where the CPSC discussed the risk of swallowing Buckyball
   magnets and its investigation into M&O. They also sought to introduce the
   CPSC’s July 2012 Administrative Complaint against M&O, the CPSC
   Hazardous Magnet Rule Briefing Package (a proposal related to the
   mandatory safety standard the CPSC adopted in 2014), and the CPSC’s
   Amended Responses to Requests for Admissions in its administrative action
   against M&O.
         The district court granted the motion in limine in part and excluded
   most post-sale evidence. The district court allowed the Jordans to introduce
   a post-sale study that one of their medical experts relied on, but the court
   otherwise instructed the parties to “stick to the MPLA and avoid any risk of
   retrying this case at great expense and inconvenience.” Jordan v. Maxfield &
   Oberton Holdings L.L.C., No. 3:15-CV-220 (S.D. Miss. June 18, 2018) (order
   granting motion in limine in part and denying in part). Notwithstanding the




                                        4
Case: 19-60364       Document: 00515593576            Page: 5     Date Filed: 10/07/2020




                                       No. 19-60364


   motion in limine, the Jordans did use some post-sale evidence to cross-
   examine witnesses. 3
          Through the beginning of trial, the Jordans argued that Buckyball
   magnets were children’s toys and were defectively designed under the
   MPLA. On the fifth day of trial, the Jordans asked the district court to give
   the jury a preemption instruction, arguing that the 2008 Consumer Product
   Safety Improvement Act incorporated ASTM F963 and partially preempted
   state law. Counsel for the Jordans argued that ASTM F963 (requiring that
   magnets not exceed 50 Gauss) could be used to determine the magnet defect
   and that the jury could render a verdict for the Jordans if it concluded that
   Buckyball magnets exceeded 50 Gauss. The district court denied the
   Jordans’ request for the preemption jury instruction.
          After an eight-day trial, the jury returned a verdict in favor of M&O.
   The Jordans moved for a new trial under FED. R. CIV. P. 59(a) on all issues.
   The Jordans also moved for relief from the final judgment under FED. R.
   CIV. P. 60(b)(3). The district court denied both motions, and the Jordans
   appealed. The Jordans’ notice of appeal lists many rulings that they now
   contest. We review their claims through the lens of the Rule 59 and Rule 60
   motions.
                                     II. Discussion
          On appeal, the Jordans first argue under Rule 59 that the district
   court’s exclusionary rulings prevented them from presenting their case and


          3
            During the cross-examination of Alan Schoem, the Jordans used a September
   2011 (and therefore post-sale) email from the CPSC about M&O’s corrective action plan.
   The email was not admitted into evidence, but the Jordans showed it to Schoem and
   questioned him about it. They also cross-examined Nancy Nord with the August 2012
   CPSC briefing package on hazardous magnet materials and the CPSC’s Amended
   Responses to Requests for Admissions.




                                             5
Case: 19-60364       Document: 00515593576           Page: 6     Date Filed: 10/07/2020




                                      No. 19-60364


   cross-examining M&O’s witnesses. Next, the Jordans argue under rule 60
   that the exclusion of post-sale evidence allowed M&O to misrepresent the
   facts at trial. Lastly, they argue under Rule 59 that the district court’s denial
   of their request for a preemption instruction warrants a new trial. We agree
   with the district court’s denial of relief on all issues.
                                   a. Rule 59 motion
          The Jordans argue for a new trial based on the district court’s grant of
   the motion in limine and bench rulings that excluded post-sale evidence.
   They argue that the district court’s rulings prevented them from fully
   presenting their case. We disagree.
          The district court denied the Jordans’ motion for a new trial under
   Rule 59, and we review the denial of that motion for abuse of discretion.
   Benson v. Tyson Foods, Inc., 889 F.3d 233, 234 (5th Cir. 2018).
          After a jury trial, a court may grant a motion for a new trial “for any
   reason for which a new trial has heretofore been granted in an action at law
   in federal court.” FED. R. CIV. P. 59(a)(1)(A). A court may grant a new
   trial when there is an erroneous evidentiary ruling at trial. See Willitt v. Purvis,
   276 F.2d 129, 132 (5th Cir. 1960) (affirming the district court’s grant of a new
   trial when evidence was erroneously adduced at trial). “Courts do not grant
   new trials unless it is reasonably clear that prejudicial error has crept into the
   record or that substantial justice has not been done, and the burden of
   showing harmful error rests on the party seeking the new trial.” Sibley v.
   Lemaire, 184 F.3d 481, 487 (5th Cir. 1999) (quoting Del Rio Distrib., Inc. v.
   Adolph Coors Co., 589 F.2d 176, 179 n.3 (5th Cir. 1979)).
           The Jordans allege that the exclusionary rulings constituted
   prejudicial error because the rulings prevented the Jordans from fully
   presenting their case and cross-examining M&O’s witnesses. A central issue
   at trial was whether Buckyball magnets were children’s toys or adult




                                            6
Case: 19-60364     Document: 00515593576          Page: 7   Date Filed: 10/07/2020




                                   No. 19-60364


   products, and the Jordans argue that they were unable to fully present their
   case on this issue. M&O’s witnesses testified that the CPSC determined that
   Buckyball magnets were adult products. M&O designated Nancy Nord, a
   former CPSC commissioner, as an expert witness in the areas of the
   Consumer Product Safety Act, the CPSC, and the CPSC’s procedures. Nord
   testified that the CPSC did not believe that Buckyball magnets were
   children’s toys in 2010 because the CSPC did not regulate them under the
   more-stringent children’s toy standard. According to Nord, if the CPSC did
   consider Buckyball magnets children’s toys when it issued its 2010 recall,
   Buckyballs would have been subjected to heightened safety, tracking, and
   warning requirements. She testified that the less onerous labeling change
   required by the CPSC in 2010 reflected the CPSC’s position that Buckyball
   magnets were adult products rather than children’s toys.
          The Jordans argue that they should have been able to counter Nord’s
   testimony by introducing post-sale evidence of the CPSC’s 2012 regulatory
   and administrative actions against M&O. Their evidence showed that in
   2012, the CPSC began regulating Buckyball magnets as children’s toys (and
   therefore subjecting the product to the heightened safety, tracking, and
   warning requirements.) The Jordans’ brief states that they withdrew the July
   2012 correspondence between the CPSC and M&O’s attorney after the court
   granted M&O’s motion in limine and that this prevented them from fully
   presenting their case.
          Though the Jordans argue that the district court’s ruling deprived
   them of vital evidence, the MPLA requires claimants to prove defect based
   on what the manufacturer knew at the time the product was sold. MISS. CODE
   ANN. § 11-1-63(a) (emphasis added); see Noah, 882 So.2d at 239 (discussing
   a manufacturer’s duties owed at the time of sale). The MPLA makes it clear
   that M&O’s conduct should only be evaluated through March 2011 for the
   purposes of the Jordans’ lawsuit. Evidence of the CPSC’s 2012 regulation of



                                        7
Case: 19-60364         Document: 00515593576               Page: 8       Date Filed: 10/07/2020




                                           No. 19-60364


   M&O may have cast M&O in a different light at trial, but this fact does not
   compel the admission of evidence that was properly excluded. Thus, the
   Jordans have not demonstrated that the district court’s exclusion of post-sale
   evidence was prejudicial error.
           While it is true that the pretrial motion in limine limited the Jordans’
   ability to launch directly into post-sale evidence at trial, it is not true that the
   motion wholly prevented the Jordans from later admitting post-sale evidence.
   Even though the motion in limine initially excluded post-sale evidence,
   nothing prohibited the Jordans from seeking to revisit that ruling later.
   Though the record indicates that the Jordans contemplated asking the
   district court to reconsider its ruling on the motion in limine, they never did. 4
           The Jordans rely on Muzyka v. Remington Arms Co., Inc. for the
   proposition that denying a party’s request to use subsequent remedial
   measures as impeachment evidence affects a party’s substantial rights and
   warrants reversal. 774 F.2d 1309, 1313 (5th Cir. 1985). Muzyka does not
   support the Jordans’ argument.
           In Muzyka, Muzyka sued Remington after a rifle discharged a bullet
   due to a malfunction with the rifle’s bolt-lock safety. Id. at 1310. The district
   court granted Remington’s motion in limine to exclude evidence of a
   subsequent redesign of the rifle pursuant to FED. R. EVID. 407. Id. When
   Remington’s witness testified that the earlier design was “maybe the best
   production rifle ever designed in the world,” Muzyka asked the court to
   reconsider the motion in limine. Id. at 1310–12. The district court denied
   Muzyka’s request. We reversed and held that the evidence that Remington
   changed the design shortly after Muzyka’s accident should have been


           4
             At trial, the Jordans’ counsel stated that “we may ask the court . . . to revisit the
   court’s ruling regarding the exclusion of the other CPSC matters.”




                                                 8
Case: 19-60364      Document: 00515593576          Page: 9    Date Filed: 10/07/2020




                                    No. 19-60364


   admitted for impeachment purposes. Id. at 1313. We further held that the
   district court’s error in excluding the evidence was not harmless. Id. at 1313–
   14.
          The Jordans’ reliance on Muzyka is misplaced. The Jordans indicated
   that they might ask the district court to reconsider its ruling on the motion in
   limine, but they stopped short of actually asking the court to reconsider.
   Muzyka is therefore distinguishable.
          Even assuming arguendo that the Jordans were justified in not
   attempting to revisit the court’s ruling on the motion in limine, Muzyka still
   does not control the outcome of this case. The evidence erroneously
   excluded in Muzyka was directly relevant to the quality of the weapon that
   injured the plaintiff and whether the weapon’s design was improper. 774 F.2d
   at 1310–1313. Here, the evidence that the Jordans sought to introduce is made
   immaterial by the terms of the MPLA. See § 11-1-63(a) (discussion of a
   manufacturer’s duties at the time of sale). Evidence of post-sale information
   may therefore be properly excluded due to its potential prejudicial effect. See
   Noah, 882 So.2d at 239 (“Under the circumstances, admission of the prior
   incident reports occurring after the date of sale would likewise have been
   more prejudicial than probative.”).
          In sum, the district court did not commit prejudicial error by granting
   the motion in limine and otherwise excluding post-sale evidence at trial. We
   thus hold that the district court did not abuse its discretion in determining
   that the Jordans failed to demonstrate that its evidentiary rulings constituted
   prejudicial error.
                                  b. Rule 60 motion
          The Jordans next argue that the district court erred in denying their
   motion to set aside the final judgment because the judgment was obtained
   through M&O’s misrepresentations. See FED. R. CIV. P. 60(b)(3). They




                                          9
Case: 19-60364       Document: 00515593576             Page: 10      Date Filed: 10/07/2020




                                        No. 19-60364


   argue that the district court’s exclusion of most post-sale evidence allowed
   M&O to misrepresent the facts at trial and rendered them unable to rebut
   M&O’s case. Again, we disagree.
           We review the district court’s denial of a motion for relief from
   judgment under Rule 60(b) for abuse of discretion. In re Deepwater Horizon,
   934 F.3d 434, 446 (5th Cir. 2019) . To obtain relief under Rule 60(b)(3), the
   moving party must demonstrate that the misrepresentation prevented the
   movant from fully and fairly presenting his case. In re DuPuy Orthopaedics,
   Inc., Pinnacle Hip Implant Prod. Liab. Litig., 888 F.3d 753, 790 (5th Cir. 2018).
   Movants are not required to prove that the misrepresentation was outcome
   determinative. Id. Reversal is warranted when movants show that their
   opponent’s misrepresentation “foreclosed potentially promising cross-
   examination tactics.” Id.
           The Jordans allege that the evidentiary rulings allowed M&O to create
   misleading narratives that the CPSC considered Buckyball magnets adult
   products (discussed supra) and that expert witness Nord was an unbiased
   expert on the CPSC. Nord testified that the CPSC determined Buckyball
   magnets were not children’s toys and that the CPSC Staff agreed to M&O’s
   corrective action plan. The Jordans were aware of several articles 5 that Nord
   had authored favoring M&O in its ongoing dispute with the CPSC, but all the
   articles post-dated the Jordans’ Buckyball purchase (and may have been
   excluded by M&O’s motion in limine). During voir dire, the Jordans asked
   Nord about her relationship with M&O. Nord did not answer the question.
   She stated that she could probably answer the question but was “a little


           5
              Nord authored several articles that criticized the CPSC for its regulation of
   Buckyball products. Among her writings was a Wall Street Journal piece titled “The
   Irrational Federal War on Buckyballs” and another piece on her personal blog titled “The
   Saga of Buckyballs—How Not to Regulate.”




                                             10
Case: 19-60364     Document: 00515593576            Page: 11   Date Filed: 10/07/2020




                                     No. 19-60364


   concerned that it [the answer to the question] might be subsequent to 2011.”
   The Jordans did not ask the district court to instruct Nord to answer the
   question, and they did not ask her further questions on this point.
          The Jordans cite to several articles, blog posts, and speaking
   engagements that reflect Nord’s involvement with M&O. Though the
   Jordans had access to much of this information at trial, the Jordans conceded
   at oral argument that they did not proffer this evidence to the court as bias
   evidence. In their motion for a new trial, the Jordans provided the district
   court with full evidence of Nord’s alleged bias for the first time.
          Federal Rule of Evidence 103(a)(2) requires parties to proffer
   excluded evidence to the court unless the “substance was apparent from the
   context.” The Jordans do not argue that the substance of their bias evidence
   against Nord was apparent from the context, so they were required to proffer
   this evidence to preserve the alleged error on appeal. See FED. R. EVID.
   103(a)(2). The Jordans failed to proffer evidence of Nord’s alleged bias, so
   the district court was unable to rule on the evidence’s admissibility.
   Therefore, we cannot review the exclusion of this evidence. See United States
   v. Vitale, 596 F.2d 688, 689–90 (5th Cir. 1979) (“Under the law of this circuit,
   the propriety of a decision to exclude evidence will not be reviewed if an offer
   of proof was not made at trial.”).
          The Jordans further rely on In re DePuy Orthopaedics in support of this
   argument, but that case is inapposite. In that case, we reversed the district
   court’s denial of the defendants’ Rule 60(b)(3) motion because the plaintiffs’
   counsel concealed payments to their expert witnesses. 888 F.3d at 788 (5th
   Cir. 2018). At trial, the plaintiffs used two experts and repeatedly argued that
   the experts were unbiased because they were not being compensated (unlike
   the defendants’ compensated experts). Id. at 788–89. In fact, both plaintiffs’
   experts were compensated for testifying, and plaintiffs failed to disclose this




                                          11
Case: 19-60364       Document: 00515593576              Page: 12       Date Filed: 10/07/2020




                                         No. 19-60364


   information at trial. Id. at 789, 791. We held that the plaintiffs’
   misrepresentations deprived the defendants of the opportunity to fully
   examine the plaintiffs’ witnesses as paid experts. Id. at 792. We reversed
   because the defendants demonstrated by clear and convincing evidence that
   the plaintiffs’ misrepresentations prevented them from fully and fairly
   presenting their case. Id. at 790.
           Here, M&O did not conceal information about Nord from the court
   or the Jordans at trial. On the contrary, the bias evidence relied on by the
   Jordans was publicly available. The Jordans had this information at trial but
   failed to proffer this evidence. Because the Jordans failed to proffer this
   evidence, the district court was unable to rule on the evidence’s admissibility
   in the first instance. Thus, the district court did not err.
                               c. Preemption Jury Instruction

           The Jordans requested a new trial on the additional ground that the
   district court improperly denied their request for a jury instruction. They
   sought an instruction that the federal magnet standard (ASTM F963,
   requiring magnets for children to be no stronger than 50 Gauss) preempted
   state law on the defect element of their claim. At the pretrial conference, the
   Jordans did not present preemption arguments or indicate that they were
   pursuing a preemption claim. On the fifth day of trial, the Jordans requested
   a preemption jury instruction and argued that the federal magnet standard
   provided a rule of decision in the case. 6 They sought an instruction that the



           6
              Preemption is an odd label for plaintiff’s proposed instruction because federal
   preemption of a state law tort claim would mean a plaintiff cannot assert the state claim.
   See, e.g., Kurns v. Railroad Friction Prods. Corp., 565 U.S. 625 (2012) (holding that
   Locomotive Inspection Act prevented plaintiff from pursuing a state-law design defect
   claim). That is why it is typically defendants who assert preemption. See id. The Jordans
   seem to be arguing not that their design defect claim is displaced by federal law (that is,




                                               12
Case: 19-60364       Document: 00515593576              Page: 13      Date Filed: 10/07/2020




                                         No. 19-60364


   jury could find that Buckyball magnets were defective under the MPLA using
   the federal magnet standard.
           Though the Jordans arguably never requested to amend the pretrial
   order to include their preemption claim, we will treat their request for a jury
   instruction as a request to amend the pretrial order arguendo. We review a
   district court’s decision denying a motion to amend a pretrial order for abuse
   of discretion. See Quick Techs., Inc. v. Sage Grp. PLC, 313 F.3d 338, 345 (5th
   Cir. 2002). “Because of the importance of the pretrial order in achieving
   efficacy and expeditiousness upon trial in the district court, appellate courts
   are hesitant to interfere with the court’s discretion in creating, enforcing, and
   modifying such orders.” Id. (quoting Flannery v. Carroll, 676 F.2d 126, 129
   (5th Cir. 1982)).
           Federal Rule of Civil Procedure 16 states that a court may only modify
   a pretrial order issued after a final pretrial conference “to prevent manifest
   injustice.” FED. R. CIV. P. 16(e). “[A]n amendment of a pretrial order
   should be permitted where no substantial injury will be occasioned to the
   opposing party, the refusal to allow the amendment might result in injustice
   to the movant, and the inconvenience to the court is slight.” DP Sols., Inc. v.
   Rollins, Inc., 353 F.3d 421, 436 (5th Cir. 2003) (quoting Sherman v. United
   States, 462 F.2d 577, 579 (5th Cir. 1972)).
           It would not be reasonable to conclude that there would have been no
   injury to M&O if the court permitted the Jordans to amend the pretrial order
   during trial. M&O’s trial strategy centered on rebutting the Jordans’ MPLA
   claim, and M&O did not conduct discovery on the preemption issue. The




   preemption), but that a violation of the federal magnet standard would help them establish
   a design defect to support their state claim.




                                              13
Case: 19-60364     Document: 00515593576            Page: 14   Date Filed: 10/07/2020




                                     No. 19-60364


   prejudice to M&O may have been great if the Jordans were able to surprise
   them with the preemption claim at trial.
          We also do not agree with the Jordans that they suffered injustice (let
   alone, manifest injustice) when the district court declined to amend the
   pretrial order. Manifest injustice generally does not result where a party
   requests to amend based on evidence that the party knew about at the time of
   the pretrial conference. See Trinity Carton Co., Inc. v. Falstaff Brewing Corp.,
   767 F.2d 184, 192 n.13 (5th Cir. 1985) (“Even though amendment of the
   pretrial order may be allowed where no surprise or prejudice to the opposing
   party results, where, as here, the evidence and the issue were known at the
   time of the original pretrial conference, amendments may generally be
   properly refused.”). The Jordans knew or should have known about the
   federal magnet standard and the preemption argument at the time of the
   pretrial conference. Because they did not mention the claim at the pretrial
   conference, there was no injustice when the district court denied their
   belated request for a jury instruction.
          Lastly, it is not true that amending the pretrial order during trial
   would have come at little inconvenience to the court. Amending the pretrial
   order at that stage would have been grounds for a continuance or even a
   mistrial and could have caused both the district court and the parties great
   inconvenience. Therefore, the district court did not err in denying the
   Jordans’ request for a preemption jury instruction.
                                  III. Conclusion
          For the foregoing reasons, the district court’s denial of the Jordans’
   motion for a new trial and motion for relief from judgment is AFFIRMED.




                                             14